Exhibit 10.14

Letter, dated April 1, 2007, amending the Employment Agreement between Yuasa,
Inc. and Michael T. Philion

EnerSys

JOHN D. CRAIG

Chairman, President & CEO

April 1, 2007

Mr. Michael T. Philion

c/o  EnerSys

   2366 Bernville Road

    Reading, PA 19605

Dear Mike:

With reference to your employment agreement (the “Employment Agreement”) with
EnerSys Delaware Inc., f/k/a Yuasa, Inc., (the “Company”), dated November 9,
2000, pursuant to which you are currently employed as Executive Vice President
Finance and Chief Financial Officer of the Company, the Compensation Committee
of the Board of Directors of the Company has approved your salary as set forth
in Section 3 of the Employment Agreement is increased to $377,000.00, effective
as of April 1, 2007.

Except as expressly set forth in the letter, the Employment Agreement shall
remain in full force and effect.

 

By:        John D. Craig   Chairman, President & Chief Executive Officer

JDC:jls